Execution Version


ASSET PURCHASE AGREEMENT


dated as of August 10, 2009


between


DAEWOO SHIPBUILDING & MARINE ENGINEERING CO., LTD.


and


DEWIND LTD.

 
 

--------------------------------------------------------------------------------

 


ASSET PURCHASE AGREEMENT
 
ASSET PURCHASE AGREEMENT, dated as of August 10, 2009 (the “Agreement”), between
Daewoo Shipbuilding & Marine Engineering Co., Ltd., a Korean corporation
(“Buyer”) and DeWind Ltd., a UK private limited company (“Seller”).
 
WHEREAS, Seller owns certain assets relating to the manufacture, sale or use of
the D6, D8 and D8.2 wind turbines (each, a “Turbine” and collectively, the
“Turbines”); and
 
WHEREAS, the parties desire that Seller sell, assign, transfer, convey and
deliver to Buyer, and that Buyer purchase and acquire from Seller, all of the
right, title and interest of Seller in and to the Turbine Assets (as hereinafter
defined).
 
NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations and warranties, covenants and agreements contained herein, the
parties hereto agree as follows:
 
ARTICLE I
 
PURCHASE AND SALE
 
1.1              Purchase and Sale of the Turbine Assets. Upon the terms and
subject to the conditions of this Agreement, at the Closing (as defined in
Section 2.1 herein), Seller shall sell, assign, transfer, convey and deliver to
Buyer, and Buyer shall purchase, acquire and accept from Seller, free and clear
of liens (other than Permitted Liens (as defined below)), the entire right,
title and interest of Seller in, to and under (a) all of the assets, properties
and rights of every kind and description listed in Schedule 1.1 and (b) that
certain lease agreement with DEWI-OCC Offshore and Certification Centre GmbH
dated June 29, 2006 for the Turbine located in Cuxhaven, Germany (the “Lease”)
(all of the foregoing assets collectively, “Turbine Assets”).
 
1.2              No Acquisition of Other Seller Assets. Seller is not selling,
and Buyer is not purchasing, any assets of Seller other than the Turbine Assets
pursuant to this Agreement.  All other Seller assets shall be retained by
Seller.
 
1.3              Assumed Liabilities. Upon the terms and subject to the
conditions of this Agreement, Buyer shall assume effective as of the Closing,
and from and after the Closing Buyer shall pay, discharge or perform when due,
as appropriate, only the contractual obligations that arise after the Closing
under the Lease (the “Assumed Liabilities”), provided that Buyer will have no
obligation for liabilities under the Lease resulting from Seller’s breach of the
Lease, which liabilities shall remain the obligation of Seller.  Buyer will not
assume any liabilities or obligations of Seller other than the Assumed
Liabilities.

 
 

--------------------------------------------------------------------------------

 
 
1.4              Purchase Price.  The consideration to be paid by Buyer to
Seller for the Turbine Assets shall be $3,000,000 (the “Purchase Price”).  This
Purchase Price includes all payments of the European Union Value Added Tax or
any other tax (each a “Tax”) that may apply to the sale of the Turbine
Asset.  Buyer and Seller agree to deduct from the Purchase Price the amount
required to pay for all such applicable Taxes.  Buyer shall pay the Purchase
Price in immediately available funds on the Closing Date (defined below).
 
1.5              Intellectual Property License.
 
(a)           In consideration of Buyer’s purchase of the Turbine Assets under
this Agreement, Seller shall terminate, simultaneous with the Closing, all its
license rights granted under that certain Asset Purchase Agreement between
Seller and DeWind, Inc., dated September 30, 2008 (the “Prior License”).  Seller
shall take all actions on or prior to the Closing Date to terminate its rights
under the Prior License.
 
(b)           In consideration of Seller’s sale of the Turbine Assets to Buyer,
Buyer grants Seller a perpetual (subject to Section 1.5(c)), non-exclusive,
royalty free license (the “Turbine License”) to use all of the intellectual
property previously granted under the Prior License*** (the “Licensed IP”).***
 
(c)           ***
 
1.6              Allocation.  As soon as reasonably practicable following the
Closing, Seller shall deliver to Buyer, after consultation with, and approval
of, Buyer, an allocation statement setting forth Seller’s allocation of the
Purchase Price for tax purposes pursuant to Section 1060 of the Internal Revenue
Code of 1986 (the “Code”) and any other applicable tax Laws (the “Allocation
Statement”).  Except as otherwise required by Law, Buyer and Seller shall file
all tax returns in a manner that is consistent with the Allocation Statement and
refrain from taking any action inconsistent therewith.
 
*** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
 
2

--------------------------------------------------------------------------------

 
 
1.7              Permitted Liens.  As used herein, “Permitted Liens” means (a)
liens for current real or personal property taxes not yet due and payable or
which are being contested in good faith by Seller or its affiliates, in either
case, with respect to which the Seller maintains adequate reserves,
(b) workers’, carriers’ and mechanics’ or other like liens incurred in the
ordinary course of Seller’s business with respect to which payment is not due
and that do not impair the conduct of Seller’s business or the present or
proposed use of the affected property, (c) any deposits or pledges to secure the
payment of worker’s compensation, unemployment insurance or other social
security benefits or obligations, or public or statutory obligations of a like
general nature incurred in the ordinary course of business, (d) any statutory
liens for utility assessments or other charges or assessments, in each case,
arising in the ordinary course of business with respect to a liability that is
not yet due or delinquent or which is being contested in good faith by Seller or
its affiliates, (e) any liens securing bids, tenders, contracts (other than
contracts for the payment of money), leases, statutory obligations, surety or
appeal bonds, bid or performance bonds or other obligations of a like general
nature incurred in the ordinary course of business, including the bond (the
“Lease Bond”) and other liens or charges (the “Lease Liens”) incurred to secure
performance by Seller under the Lease, (f) any liens arising out of judgments or
awards so long as an appeal or proceeding for review is being prosecuted in good
faith and for the payment of which adequate reserves, bonds or other security
have been provided or are fully covered by insurance, (g) any security interest,
lien or right in favor of any vendor of tangible personal property (including
any tangible personal property financed with purchase money and any capital
leases), (h) imperfections or irregularities of title and other liens that would
not, individually or in the aggregate, materially detract from the value of the
assets to which they attach, (i) zoning, planning, and other similar limitations
and restrictions, all rights of any Governmental Entity (as defined below) to
regulate a property, (i) any lien set forth in any franchise or governing
ordinance under which any portion of Seller’s business is conducted, (j) all
rights of condemnation, eminent domain or other similar rights of any person,
(k) any lien to be released on or prior to, or as a result of, Closing, (l) any
license agreement governing use of the Seller’s current accounting software (the
“Accounting Software”), and (m) any other lien which does not materially
interfere with Seller’s use of the Turbine Assets.
 
1.8              Termination.  This Agreement shall immediately and
automatically, without any further action from any other person, terminate upon
the termination of that certain Asset Purchase Agreement between Buyer, DeWind,
Inc. and Composite Technology Corporation, dated August 10, 2009 (the “DeWind,
Inc. APA”) in accordance with its terms.  In the event of termination of this
Agreement as provided in this Section 1.8, this Agreement shall immediately
become null and void and there shall be no further obligations on the part of
Seller or Buyer; provided that such termination will not relieve a party in
breach of this Agreement from any liability to the other party for such breach.
 
ARTICLE II
 
CLOSING
 
2.1              Closing Date.  The closing of the transactions contemplated by
this Agreement (the “Closing”) shall take place at the offices of Milbank,
Tweed, Hadley & McCloy LLP, 601 S. Figueroa St., Los Angeles, CA 90017,
simultaneously with, or as soon as possible after, the closing of the
transactions contemplated by the DeWind, Inc. APA (unless another time and/or
place is agreed to in writing by the parties). The date on which the Closing
occurs is referred to in this Agreement as the “Closing Date.”

 
3

--------------------------------------------------------------------------------

 
 
2.2              Ancillary Agreements.  On or prior to the Closing Date (i) the
Seller shall deliver, in a form reasonably satisfactory to the Buyer, evidence
of the termination by the Seller of the Prior License and acceptance of such
termination by DeWind, Inc. and (ii) Seller and Buyer shall execute or deliver,
and file as necessary, such other documents as are (a) necessary to complete the
transactions contemplated herein, or (b) reasonably requested by either party,
including (x) a Bill of Sale, and such other good and sufficient instruments of
transfer as Buyer reasonably deems necessary and appropriate to vest in Buyer
all right, title and interest in, to and under the Turbine Assets and (y) such
other good and sufficient instruments as Seller reasonably deems necessary and
appropriate to relieve Seller of its obligations with respect to the Assumed
Liabilities (the “Ancillary Agreements”).
 
2.3              Delivery of Turbine Assets.  Title to the Turbine Assets passes
to Buyer as of the Closing.  All information capable of electronic transmission
will be transmitted to Buyer in such manner.*** Without limiting the foregoing,
Buyer shall allow Seller the use of the Accounting Software and the server on
which such software is installed for 90 days after the Closing Date.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller represents and warrants to Buyer as of the date hereof and as of the
Closing Date that the statements contained in this Article III are true and
correct.
 
3.1              Organization and Good Standing.  Seller is duly formed, validly
existing and in good standing under the laws of the jurisdiction in which it is
formed and has full corporate power and authority to own, lease and operate the
Turbine Assets.  Seller is duly qualified and licensed as a foreign corporation
to do business, and is in good standing in each jurisdiction where the ownership
or operation of the Turbine Assets makes such qualification necessary.  Seller
is not in default under its charter documents.
 
3.2              Authority and Enforceability.  Seller has the requisite power
and authority to enter into this Agreement and the Ancillary Agreements and to
consummate the transactions contemplated hereby.  The execution and delivery of
this Agreement and each of the Ancillary Agreements and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of Seller.  Seller has duly executed and delivered
this Agreement.  Assuming due authorization, execution and delivery by Buyer,
this Agreement constitutes the valid and binding obligation of Seller,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by (i) bankruptcy, insolvency, reorganization,
moratorium or other similar Laws affecting or relating to creditors’ rights
generally and (ii) the availability of injunctive relief and other equitable
remedies.  “Law” means any statute, law (including common law), constitution,
treaty, ordinance, code, order, decree, judgment, rule, regulation and any other
binding requirement or determination of any government, official or other
regulatory, administrative or judicial authority (each a “Governmental Entity”).
 
*** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.

 
4

--------------------------------------------------------------------------------

 
 
3.3              No Conflicts; Consents.  The execution and delivery of this
Agreement by Seller, the execution and delivery of each Ancillary Agreement by
Seller, the performance by Seller of its obligations hereunder and thereunder
and the consummation by Seller of the transactions contemplated hereby and
thereby (in each case, with or without the giving of notice or lapse of time, or
both), will not, directly or indirectly, (i) violate the provisions of any of
the charter documents of Seller, (ii) violate or conflict with any Law
applicable to Seller, or (iii) give any Governmental Entity or other person the
right to exercise any remedy or obtain any relief under any such Law that will
have the effect of revoking or otherwise modifying any rights of Buyer
hereunder.  No authorization or order of, registration, declaration or filing
with, or notice to, any Governmental Entity or other person, is required by or
with respect to Seller in connection with the execution and delivery of this
Agreement and the Ancillary Agreements and the consummation of the transactions
contemplated hereby and thereby, in each case, except for such authorizations,
orders, registrations, declarations, filings and notices which in the aggregate
are not material and except for any authorizations or notices that may be
required in connection with the Accounting Software.
 
3.4              Title to Turbine Assets.  Seller owns all the Turbine Assets
and has good title to all Turbine Assets.  All of the Turbine Assets are free
and clear of any liens (other than Permitted Liens).  There are no pending or,
to Seller’s knowledge, threatened claims, proceedings or litigation against
Seller regarding the Turbine Assets.  To Seller’s knowledge, none of the Turbine
Assets are subject to any Permitted Liens, except for the Lease Bond, the Lease
Liens, any license agreement governing use of the Accounting Software, and those
other encumbrances set forth in Schedule 3.4.
 
3.5              Condition of Turbine Assets.  All Turbine Assets that are
tangible property are structurally sound, are in the operating condition of
prototype equipment (subject to normal wear and tear), are usable as prototype
equipment and conform to all Laws and authorizations relating to their
construction, use and operation as prototype equipment.  There are no facts or
conditions affecting such Turbine Assets that could interfere in any material
respect with the use or operation of the Turbine Assets as prototype equipment
as used or operated as for the 12 months preceding the date of this Agreement.
 
3.6              Lease.  Seller has complied with and is in compliance with, and
to Seller’s knowledge, all other parties thereto have complied with and are in
compliance with, the provisions of the Lease in all material respects.
 
3.7              Employees.  Seller has no employees.
 

 
5

--------------------------------------------------------------------------------

 
 
3.8              Completeness of Disclosure. No representation or warranty by
Seller in this Agreement, and no statement made by Seller in the Ancillary
Agreements or any certificate or other document furnished or to be furnished to
Buyer pursuant hereto, when taken together, contains or will at the Closing
contain any untrue statement of a material fact or omits or will omit to state a
material fact required to be stated herein or therein or necessary to make any
statement herein or therein not misleading.  Except as specifically set forth in
this Agreement, there are no facts or circumstances of which Seller is aware
that have had or could be expected to have, individually or in the aggregate, a
material adverse effect on the Turbine Assets.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer represents and warrants to Seller as of the date hereof and as of the
Closing Date that the statements contained in this Article IV are true and
correct.
 
4.1              Organization and Good Standing.  Buyer is a corporation duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation and has the full corporate power to own, lease
and operate its properties and to carry on its business as now being
conducted.  Buyer is not in default under its charter documents.
 
4.2              Authority and Enforceability.  Buyer has the requisite
corporate power and authority to enter into this Agreement and the Ancillary
Agreements to which it is a party and to consummate the transactions
contemplated hereby and thereby.  The execution and delivery of this Agreement
and the Ancillary Agreements to which Buyer is a party and the consummation of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate action on the part of Buyer.  This Agreement has been,
and the Ancillary Agreements to which Buyer is a party will be, duly executed
and delivered by Buyer and, assuming due authorization, execution and delivery
by Seller, constitutes the valid and binding obligations of Buyer, enforceable
against it in accordance with their respective terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium or other similar Laws affecting or relating to creditors’ rights
generally, and (b) the availability of injunctive relief and other equitable
remedies.
 
4.3              No Conflicts; Consents.  The execution and delivery of this
Agreement by Buyer do not, and the execution and delivery of the Ancillary
Agreements to which Buyer is a party and the consummation of the transactions
contemplated hereby and thereby (in each case, with or without the giving of
notice or lapse of time, or both) will not, directly or indirectly, (i) violate
the provisions of any of the charter documents of Buyer, (ii) violate any Law of
any Governmental Entity applicable to Buyer on the date hereof, or (iii) give
any Governmental Entity or other person the right to exercise any remedy or
obtain any relief under any such Law that will have the effect of revoking or
otherwise modifying any rights of Seller hereunder.  No authorization or order
of, registration, declaration or filing with, or notice to, any Governmental
Entity or other person, is required by or with respect to Buyer in connection
with the execution and delivery of this Agreement and the Ancillary Agreements
to which it is a party and the consummation of the transactions contemplated
hereby and thereby, in each case, except for such authorizations, orders,
registrations, declarations, filings and notices which in the aggregate are not
material.

 
6

--------------------------------------------------------------------------------

 
 
4.4              Availability of Funds.  Buyer has cash available or has
existing borrowing facilities which together are sufficient to enable it to
consummate the transactions contemplated by this Agreement.
 
4.5              Completeness of Disclosure. No representation or warranty by
Buyer in this Agreement, and no statement made by Buyer in the Ancillary
Agreements or any certificate or other document furnished or to be furnished to
Seller pursuant hereto, when taken together, contains or will at the Closing
contain any untrue statement of a material fact or omits or will omit to state a
material fact required to be stated herein or therein or necessary to make any
statement herein or therein not misleading.
 
ARTICLE V
 
COVENANTS OF SELLER
 
5.1              Confidentiality. From and after the Closing Date, Seller will,
and will cause its affiliates to, hold, and will use its commercially reasonable
efforts to cause their respective representatives to hold, in confidence any and
all information, whether written or oral, concerning the Turbine Assets, except
to the extent that Seller can show that such information (a) is in the public
domain through no fault of Seller or any of its affiliates or their respective
representatives or (b) is lawfully acquired by Seller or any of its affiliates
after the Closing Date from sources that are not prohibited from disclosing such
information by a legal, contractual or fiduciary obligation.  If Seller or any
of its affiliates or representatives is compelled to disclose any such
information by judicial or administrative process or by other requirements of
Law, Seller shall promptly notify Buyer in writing and shall disclose only that
portion of such information that Seller is advised by its counsel is legally
required to be disclosed; provided that Seller shall exercise its commercially
reasonable efforts to obtain an appropriate protective order or other reasonable
assurance that confidential treatment will be accorded such information.
 
ARTICLE VI
 
COVENANTS OF BUYER AND SELLER
 
6.1              Further Assurances.  Buyer and Seller shall execute such
documents and other instruments and take such further actions as may be
reasonably required or desirable to carry out the provisions of this Agreement
and the Ancillary Agreements and to consummate the transactions contemplated
hereby and thereby.  Upon the terms and subject to the conditions hereof, Buyer
and Seller shall each use its respective commercially reasonable efforts to (a)
take or cause to be taken all actions and to do or cause to be done all other
things necessary, proper or advisable to consummate and make effective as
promptly as practicable the transactions contemplated by this Agreement and the
Ancillary Agreements; and (b) obtain in a timely manner all consents and
authorizations and effect all necessary registrations and filings (except in
connection with the Accounting Software).  From time to time after the Closing,
at Buyer’s request, Seller shall execute, acknowledge and deliver to Buyer such
other instruments of conveyance and transfer and will take such other actions
and execute and deliver such other documents, certifications and further
assurances as Buyer may reasonably require to vest more effectively in Buyer, or
to put Buyer more fully in possession of, any of the Turbine Assets.

 
7

--------------------------------------------------------------------------------

 
 
6.2              Cuxhaven Bond.  Prior to and after the Closing, Buyer and
Seller shall cooperate, and each shall use its commercially reasonable efforts,
to effect as of the Closing Date the full and unconditional release of Seller
from the Lease Bond and the Lease Liens, including the return to Seller of the
amount of the Lease Bond; provided that Buyer’s compliance with this Section 6.2
shall not require Buyer to provide security to any person on terms that are, on
the whole, materially less favorable to Buyer than the terms of the Lease Bond
and the Lease Liens are, on the whole, to Seller.
 
6.3              Operational Services.  After the Closing and through December
31, 2010, Buyer shall make available to Seller the personnel and other resources
reasonably requested by Buyer to support Seller’s general operations, including
providing operational services for (and monitoring of) Seller’s existing Turbine
fleet and existing orders, supporting commissioning of Turbines, and
administering the Business Relationships.  In exchange for such services, Seller
shall pay to Buyer reasonable fees to be negotiated by Buyer and Seller in good
faith.
 
ARTICLE VII
 
CONDITIONS TO CLOSING
 
7.1              Conditions to Obligation of Buyer.  The obligation of Buyer to
consummate the transactions contemplated by this Agreement is subject to the
satisfaction (or waiver by Buyer in its sole discretion) of the following
further conditions:
 
(a)           The representations and warranties of Seller set forth in this
Agreement (i) that are qualified as to materiality shall be true and correct in
all respects and (ii) that are not so qualified shall be true and correct in all
material respects, in each case as of the date hereof and as of the Closing Date
as if made at and as of the Closing Date, except to the extent that such
representations and warranties refer specifically to an earlier date, in which
case such representations and warranties shall have been true and correct as of
such earlier date.
 
(b)           Seller shall have performed or complied in all material respects
with all obligations and covenants required by this Agreement to be performed or
complied with by Seller at or prior to the Closing.
 
(c)           Seller shall execute and deliver to Buyer a certificate of an
authorized officer of Seller, dated as of the Closing Date, stating that the
conditions specified in Sections 7.1(a) and (b) of this Agreement have been
satisfied.

 
8

--------------------------------------------------------------------------------

 
 
(d)           On the Closing Date, there shall be no Laws, permits or orders
that operate to restrain, enjoin or otherwise prevent or make illegal the
consummation of the transactions contemplated by this Agreement.  No action or
proceeding initiated by any Governmental Entity seeking an order prohibiting the
consummation of the transactions contemplated by this shall be pending.
 
(e)           Buyer and DeWind Inc. shall have consummated the transactions
contemplated in the DeWind, Inc. APA.
 
(f)           The Seller shall have obtained the consent of the lessor under the
Lease for the Lease to be assigned to Buyer.
 
7.2              Conditions to Obligation of Seller.  The obligation of Seller
to consummate the transactions contemplated by this Agreement is subject to the
satisfaction (or waiver by Seller in its sole discretion) of the following
further conditions:
 
(a)           The representations and warranties of Buyer set forth in this
Agreement (i) that are qualified as to materiality shall be true and correct in
all respects and (ii) that are not so qualified shall be true and correct in all
material respects, in each case as of the date hereof and as of the Closing Date
as if made at and as of the Closing Date, except to the extent that such
representations and warranties refer specifically to an earlier date, in which
case such representations and warranties shall have been true and correct as of
such earlier date.
 
(b)           Buyer shall have performed or complied  in all material respects
with all obligations and covenants required by this Agreement to be performed or
complied with by Buyer at or prior to the Closing.
 
(c)           Buyer shall execute and deliver to Seller a certificate of an
authorized officer of Buyer, dated as of the Closing Date, stating that the
conditions specified in Sections 7.2 (a) and (b) of this Agreement have been
satisfied.
 
(d)           On the Closing Date, there shall be no Laws, permits or orders
that operate to restrain, enjoin or otherwise prevent or make illegal the
consummation of the transactions contemplated by this Agreement.  No action or
proceeding initiated by any Governmental Entity seeking an order prohibiting the
consummation of the transactions contemplated by this shall be pending.
 
(e)           Buyer and DeWind Inc. shall have consummated the transactions
contemplated in the DeWind, Inc. APA.

 
9

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
 
MISCELLANEOUS
 
8.1              Notices.  Any notice, request, demand, waiver, consent,
approval or other communication which is required or permitted hereunder shall
be in writing and shall be deemed given (a) on the date established by the
sender as having been delivered personally, (b) on the date delivered by a
private courier as established by the sender by evidence obtained from the
courier, (c) on the date sent by facsimile, with confirmation of transmission,
if sent during normal business hours of the recipient, if not, then on the next
Business Day (as defined below), or (d) on the fifth day after the date mailed,
by certified or registered mail, return receipt requested, postage
prepaid.  Such communications, to be valid, must be addressed as follows:
 
If to Buyer, to:
     
Daewoo Shipbuilding & Marine Engineering Co., Ltd.
 
85, Da-dong, Jung-gu
 
Seoul, 100-180
 
Korea
 
Attn: Y. Y. Koh
 
Facsimile: +182 (2) 2129-0079
   
With a required copy to:
     
Reed Smith LLP
 
1510 Page Mill Road, Suite 110
 
Palo Alto, CA 94304
 
Attn: Catharina Y. Min
 
Facsimile: 650.352.0699
   
If to Seller, to:
     
DeWind Ltd.
 
2026 McGaw Ave.
 
Irvine, CA 92614
 
Attention: Michael McIntosh
 
Facsimile: (949) 660-1533
     
with a required copy to:
     
Milbank, Tweed, Hadley & McCloy LLP
 
601 S. Figueroa St., 30th Floor
 
Los Angeles, CA 90017
 
Attention:  Neil Wertlieb
 
Facsimile:  (213) 892-4710

 
or to such other address or to the attention of such person or persons as the
recipient party has specified by prior written notice to the sending party (or
in the case of counsel, to such other readily ascertainable business address as
such counsel may hereafter maintain).  If more than one method for sending
notice as set forth above is used, the earliest notice date established as set
forth above shall control.  “Business Day” shall means a day other than a
Saturday, Sunday or other day on which banks located in Irvine, California are
authorized or required by Law to close.

 
10

--------------------------------------------------------------------------------

 
 
8.2              Amendments and Waivers.  Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by Buyer and Seller, or in the case of a
waiver, by the party against whom the waiver is to be effective.
 
8.3              Expenses.  Each party shall bear its own costs and expenses in
connection with this Agreement, the Ancillary Agreements and the transactions
contemplated hereby and thereby, including all legal, accounting, financial
advisory, consulting and all other fees and expenses of third parties, whether
or not the transactions contemplated by this Agreement are consummated.
 
8.4              Successors and Assigns.  This Agreement may not be assigned by
either party hereto without the prior written consent of the other party;
provided that, without such consent, Buyer may transfer or assign this
Agreement, in whole or in part or from time to time, to one or more of its
affiliates, but no such transfer or assignment will relieve Buyer of its
obligations hereunder.  Subject to the foregoing, all of the terms and
provisions of this Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective executors, heirs, personal
representatives, successors and assigns.
 
8.5              Governing Law.  This Agreement shall be governed by and
interpreted and enforced in accordance with the Laws of the State of California,
without giving effect to any choice of Law or conflict of Laws rules or
provisions (whether of the State of California or any other jurisdiction) that
would cause the application of the Laws of any jurisdiction other than the State
of California.
 
8.6              Consent to Jurisdiction.  Each party irrevocably submits to the
exclusive jurisdiction of (a) Los Angeles County, California, and (b) the United
States District Court for the District of Central California, for the purposes
of any Action arising out of this Agreement or any transaction contemplated
hereby.  EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING
TO THIS AGREEMENT AND THE ANCILLARY AGREEMENTS OR THE ACTIONS OF SUCH PARTY IN
THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF AND THEREOF.
 
8.7              Counterparts.  This Agreement may be executed in any number of
counterparts, and any party hereto may execute any such counterpart, each of
which when executed and delivered shall be deemed to be an original and all of
which counterparts taken together shall constitute but one and the same
instrument.  This Agreement shall become effective when each party hereto shall
have received a counterpart hereof signed by the other party hereto.  The
parties agree that the delivery of this Agreement, and the delivery of the
Ancillary Agreements and any other agreements and documents at the Closing, may
be effected by means of an exchange of facsimile signatures with original copies
to follow by mail or courier service.

 
11

--------------------------------------------------------------------------------

 
 
8.8              Entire Agreement.  This Agreement and the Ancillary Agreements
set forth the entire understanding of the parties hereto with respect to the
transactions contemplated by this Agreement.  Any and all previous agreements
and understandings between or among the parties regarding the subject matter
hereof, whether written or oral, are superseded by this Agreement.
 
8.9              Captions.  All captions contained in this Agreement are for
convenience of reference only, do not form a part of this Agreement and shall
not affect in any way the meaning or interpretation of this Agreement.
 
8.10              Severability.  Any provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall be ineffective to the extent
of such invalidity or unenforceability without invalidating or rendering
unenforceable the remaining provisions hereof, and any such invalidity or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
8.11              Specific Performance.  Buyer and Seller each agree that
irreparable damage would occur in the event that the provisions of Section 5.1
were not performed by them in accordance with the terms thereof and that each
party shall be entitled to specific performance of the terms of Section 5.1, in
addition to any other remedy at Law or equity.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
12

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.




DAEWOO SHIPBUILDING & MARINE
ENGINEERING CO., LTD.
 
By:
  /s/ Sang Tae Nam
Name:
Title:
 
DEWIND LTD.
 
By:
  /s/ Benton Wilcoxon
Name:
Title:


 

--------------------------------------------------------------------------------

 
 
LIST OF OMITTED SCHEDULES




The Schedules listed below have been omitted from this filing. The issuer will
furnish supplementally to the Commission, upon request, a copy of any omitted
Schedule.




SCHEDULE 1.1
PURCHASED ASSETS
SCHEDULE 3.4
PERMITTED LIENS



 
 

--------------------------------------------------------------------------------

 